

Exhibit 10.01(c)
 
 
                                                      AMENDMENT NO. 3
                                                                   TO
                AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
 
WHEREAS, MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. (formerly known as
 
 
Dean Witter Spectrum Technical L.P.), a Delaware limited partnership (the
“Partnership”), CERES MANAGED
 
 
FUTURES LLC, a Delaware limited liability company (formerly Demeter Management
Corporation, the “General
 
 
Partner”), and CAMPBELL & COMPANY, INC., a Maryland corporation (the “Trading
Advisor”), have agreed
 
 
to amend the Amended and Restated Management Agreement, dated as of the 1st day
of November, 1994, as
 
 
amended by the Amendment No. 1 thereto as of the 30th day of November, 2000 and
Amendment No. 2 thereto
 
 
as of the 13th day of June, 2006 (the “Management Agreement”), among the
Partnership, the General Partner, and
 
 
the Trading Advisor, to reduce the monthly management fee rate payable to the
Trading Advisor and to increase the
 
 
monthly incentive fee rate payable to the Trading Advisor. Terms used and not
otherwise defined herein
 
 
have the meanings ascribed to such terms in the Management Agreement.
 
 
 
WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect
 
 
aand are modified only to the extent necessary to provide for the amendments set
forth below.
 
 
NOW, THEREFORE, the parties hereto hereby amend the Management Agreement as
follows:
 
 
 
1. Effective December 1, 2010, Demeter Management LLC (formerly known as Demeter
Management
 
 
Corporation) was merged into Ceres Managed Futures LLC. In such connection, all
references in the
 
 
Management Agreement to the “General Partner” shall be deemed to mean Ceres
Managed Futures LLC.
 
 
 
2. The monthly management fee rate equal to 1/4 of 1% (a 3% annual rate)
referred to in Section 6(a)(i)
 
 
of the Management Agreement is hereby reduced to a monthly management fee rate
equal to 1/12 of 2.00%
 
 
(a 2.00% annual rate).
 
 
 
4. The foregoing amendments shall take effect as of the 1st day of June, 2011.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5. This Amendment No. 3 may be executed in one or more counterparts, each of
which shall be deemed an original
 
 
but all of which together shall constitute the same agreement.
 
 
 
6. This Amendment No. 3 shall be governed and construed in accordance with the
laws of the State of New York.
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and
 
 
on behalf of the undersigned as of the 9th day of May, 2011.
 

 
MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P.

 


 

 
By: Ceres Managed Futures LLC,
 
        General Partner

 
 
                                                               By: /s/ Walter
Davis
                                                                      Name: 
Walter Davis
                                                                      Title:    
President
 
                                                                CERES MANAGED
FUTURES LLC
                                                        
                                                                 By: /s/ Walter
Davis
                                                                         Name: 
Walter Davis
                                                                        
Title:     President
 
                                                                 CAMPBELL &
COMPANY, INC.
 
                                                                 By: /s/ Thomas
P. Lloyd
                                                                         Name: 
Thomas P. Lloyd
                                                                        
Title:     General Counsel
 
                                                                 By: /s/ Gregory
T. Donovan
                                                                         Name: 
Gregory T. Donovan
                                                                        
Title:     Chief Financial Officer